      Case 4:20-cv-01115 Document 302 Filed on 08/07/20 in TXSD Page 1 of 3
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                       August 07, 2020
                           UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LADDY CURTIS VALENTINE, et al,                  §
                                                §
         Plaintiffs,                            §
VS.                                             § CIVIL ACTION NO. 4:20-CV-1115
                                                §
BRYAN COLLIER, et al,                           §
                                                §
         Defendants.                            §

                                            ORDER

       On August 6, 2020, the Court issued an Order (the “Order”) (Doc. No. 297) clarifying and

denying substantive reconsideration of its prior Order to Compel (Doc. No. 284). The Order

required that:

       by 3:00 p.m. on August 7, 2020, Defendants must produce all text messages from
       February 15, 2020 to the present between any TDCJ employees on the state-issued
       mobile phones of Paul Wilder, Bryan Collier, Oscar Mendoza, Robert Herrera, and
       Lorie Davis. Text messages to and from Defendants’ attorneys or to and from non-
       TDCJ-employee family members are to be excluded. These text messages will be
       produced to Plaintiffs under seal. Should Defendants deem that a message is both
       irrelevant and sensitive, Defendants may submit those messages to the Court for in
       camera review by Magistrate Judge Dena Hanovice Palermo to determine whether
       they may properly be withheld from production.

(Doc. No. 297 at 3–4) (emphasis added).

       Defendants have now filed an Emergency Motion for Extension of Time to Comply with

the Order. (Doc. No. 299). Defendants claim that they are unable to comply with the Court’s stated

deadline because they “do not have time to conduct both a privilege review and family contact

review for all of the texts for the five custodians.” (Doc. No. 299 at 2). Defendants accordingly

request an extension of seven days to complete the required production. Id.




                                                1
     Case 4:20-cv-01115 Document 302 Filed on 08/07/20 in TXSD Page 2 of 3




       In considering Defendants’ motion, the Court makes the following observations.

Defendants claim that they have already conducted a privilege review of all text messages on the

phones at issue in their efforts to comply with this Court’s Order to Compel. See, e.g., (Doc. No.

289 at 5); TT18-6 (rough draft). Defendants informed the Court at the hearing on August 6, 2020,

that they have produced over 16,000 text messages to Plaintiffs. Moreover, Defendants have

previously demonstrated their ability to review expeditiously. After suggesting to the Court at a

hearing last Tuesday that Defendants may need until the next week to complete their review, if not

longer, Defendants completed their review and produced messages to Plaintiffs the next day.

       The Court is cognizant of the time constraints, and will accordingly provide Defendants

with a three-day extension until 5:00 p.m. on August 10, 2020. The Court is persuaded that, in

light of Defendants’ past efforts and the decreased volume of texts to review given the prior

production to Plaintiffs, this extension will provide Defendants sufficient time to comply with the

Court’s Order.

       The Court accordingly ORDERS the following. Defendants must complete the required

production under the Court’s Order (Doc. No. 297) no later than 5:00 p.m. on August 10, 2020.

The Court will, accordingly, extend the deadline for submission of post-trial findings of fact and

conclusions of law until 5:00 p.m. on August 14, 2020. The Court will entertain further extension

of the deadline for post-trial findings of fact and conclusions of law at the parties’ request should

unforeseen circumstances arise.




                                                 2
Case 4:20-cv-01115 Document 302 Filed on 08/07/20 in TXSD Page 3 of 3




 IT IS SO ORDERED.

 SIGNED at Houston, Texas on this the 7th day of August, 2020.




                                           KEITH P. ELLISON
                                           UNITED STATES DISTRICT JUDGE




                                       3
